DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' response filed on 09/19/2022.  Claims 1-11 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election without traverse of species I in the reply filed on 09/19/2022 is acknowledged.  Claims 1-11 are presented for examination consideration.

 
Claim Objections
Claim 1 objected to because of the following informalities: the spiral duct, shows lack of antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 9-11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubes (20160141921)
 	Regarding claim 1. Kubes teaches a cooling device [see fig 1-3], comprising: a sleeve [230], a wall of the sleeve having a spiral groove extending along the sleeve [each groove between each 208]; a spiral channel [fig 3, 300], mounted in the spiral groove, the spiral channel having a first spiral form extending along the spiral groove [spiral direction of 300] and a second spiral form extending along the spiral duct [302]; a twisted spiral cooling channel being formed in the spiral duct [twist is interpreted as a bent thus, internal wall of 300 has 210 which is bent to form twist from end to end].  

Regarding claim 2. Kubes teaches the cooling device as claimed in claim 1, wherein the sleeve and the spiral duct are made by additive manufacturing [¶82, i.e. 3D printing].  

Regarding claim 5. Kubes teaches a motor [fig 1], comprising: a rotor [104]; a stator [102], the rotor being inserted through the state; a cooling device [see the device of figure 3], comprising a sleeve [230] and a spiral duct [see 300], a wall of the sleeve having a spiral groove extending along the sleeve [each groove between 208 in figure 3]; the sleeve being sleeved onto the stator [function can be seen in figure 1]; the spiral duct being mounted in the spiral groove [limitation can be seen in figure 3], the spiral duct having a first spiral form [spiral direction of 300] extending along the spiral groove and a second spiral form extending along the spiral duct [302], a twisted spiral cooling channel being formed in the spiral duct [twist is interpreted as a bent thus, internal wall of 300 has 210 which is bent to form twist from end to end].  

Regarding claim 6. Kube teaches the motor as claimed in claim 5, wherein the sleeve and the spiral duct are made by additive manufacturing [see paragraph 82, 3D printing].  

Regarding claim 9. Kube teaches a cooling device [cooling device of figure 3], comprising: a sleeve [230], a wall of the sleeve having a twisted spiral [300] cooling channel extending along the sleeve [each groove between each 208]; the twisted spiral cooling channel having a first spiral form [spiral direction of 300] extending along the sleeve and a second spiral [302] form extending along the twisted spiral cooling channel. 

Regarding method claims 10-11, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Kubes fig 3 in view of Kubes fig 6
Regarding claim 3, 7. Kubes teaches the cooling device as claimed in claim 1, 
However, Kubes does not explicitly mention wherein the twisted spiral cooling channel has a polygonal cross-section.
Kubes fig 6 shows wherein the twisted spiral cooling channel has a polygonal cross-section [see 208].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify fig 3 with fig 6 in order to have a defined geometrical shape that has a finite number of side which can be better for manufacturing process. 
  
Regarding claim 4, 8. Kubes as modified teaches the cooling device as claimed in claim 3, wherein the cross-section of the twisted spiral cooling channel is rectangular [fig 6 208 shows a rectangular shape], square or triangular.  

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839